I incline to the view that the original order of April 10, 1929, was not a temporary injunction, as distinguished from a mere restraining order effective only until the next term of the district court. In that connection, see Ex parte *Page 222 
Zuccaro, 106 Tex. 197, 163 S.W. 579, Ann.Cas. 1917B, 121; Riggins v. Thompson, 96 Tex. 154, 71 S.W. 14; 32 C.J., Title Injunctions, § 10; 14 R.C.L. 306.
A temporary restraining order, as distinguished from a temporary injunction, is well known in our practice. Holman v. Cowden and Sutherland (Tex.Civ.App.) 158 S.W. 571.
In either event the order of May 11, 1929, limited its operation until August 12, 1929, and the original order became a mere temporary restraining order, as distinguished from a temporary injunction.
In further support of the view of the majority that the order of May 11, 1929, was not appealable, and that, in any event, the question has become moot, see also the following cases: Sanders v. Bledsoe (Tex.Civ.App.) 180 S.W. 926; City of Jacksonville v. Devereux (Tex.Civ.App.) 286 S.W. 572; Robinson v. Theis (Tex.Civ.App.) 252 S.W. 249; Lark v. Coyle (Tex.Civ.App.) 260 S.W. 1107.
Upon the authorities herein cited, as well as the case cited in the opinion of the majority, I concur in the disposition made of the appeal.